Title: James Madison to Henry Clay, 31 January 1835
From: Madison, James
To: Clay, Henry


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Montpellier
                                
                                31. January 1835.
                            
                        
                          
                        Perceiving that I am indebted to you for a copy of your Report on our Relations with France, I beg you to
                            accept this return of my thanks for it. The document is as able in its execution, as it is laudable in its object of
                            avoiding war without incurring dishonor.
                        It must be the wish of all that the issue may correspond with the object. But may not a danger of rupture
                            lurk under the conflicting grounds taken on the two sides; that taken by the message, and by the Report also in a softened
                            tone, that the Treaty is binding on France and is in no event to be touched; and the ground taken or likely to be taken by
                            France, with feelings roused by the peremptory alternative of compliance or self redress, that the Treaty is not binding
                            on her, appealing for the fact, to the structure of her government which all nations treating with her are presumed and
                            bound to understand.
                        It may be well for both parties if France should have yielded before the arrival of the message or not
                            decided before that of the Report, or at least should not be inflexible in rejecting the terms of the Treaty. A war
                            between the two nations which may cost them many millions, for a stake not exceeding a few, would be an occurrence
                            peculiarly unpropitious to the cause of popular representation, in the present crisis of the political world.
                        War is the more to be avoided, if it can be done without inadmissible sacrifices, as a maritime war to which
                            the United States should be a party and Great Britain neutral, has no aspect which is not of an ominous cast. Enforce the
                            belligerent rights of search and seizure against British ships, and it would be a miracle if serious collisions did not
                            ensue. Allow them the rule of "free ships  free goods" and the flag covers the property of France and enables her to
                            employ her naval resources against us. The tendency of the new rules in favor of the neutral flag is to displace the
                            mercantile marine of nations at war, by neutral substitutes; and to confine the war on water as on land, to the regular
                            force; a revolution friendly to humanity as lessening the temptations to war and the severity of its operations, but
                            giving an advantage to the nations which keep up large navies in time of peace over nations dispensing with them, or
                            compelling the latter to follow the burdensome example. France has at present this advantage over us in the extent of
                            public ships now, or that may immediately be brought into service, whilst the privilege of the neutral flag would deprive
                            us of the cheap and efficient aid of privateers. 
                        I do not relinquish the hope however that these views of the subject will be obviated by amicable and
                            honorable adjustment.
                        Should the course of your movements at any time approach Montpellier, I need not express the pleasure which a
                            call from you would give to Mrs. Madison and myself. For the present accept our best respects & wishes
                        
                        
                            
                                James Madison
                            
                        
                    